Exhibit 10.3

OMNIBUS AMENDMENT

TO

OUTSTANDING RESTRICTED STOCK UNIT AGREEMENTS UNDER

FMSA HOLDINGS, INC. 2014 LONG TERM INCENTIVE PLAN

THIS OMNIBUS AMENDMENT is made this 10th day of December, 2015, by Fairmount
Santrol Holdings Inc. (f/k/a FMSA Holdings Inc.) (the “Company”).

WITNESSETH:

WHEREAS, from time to time the Company has granted restricted stock units under
the FMSA Holdings, Inc. 2014 Long Term Incentive Plan (the “Plan”) as such
awards are set forth in certain Restricted Stock Unit Agreements (including any
associated Notice of Grant) (the “Agreements”);

WHEREAS, it is the desire of the Company to amend such Agreements to provide
that a portion of restricted stock units shall vest upon the grantee’s death or
disability and the grantee shall not forfeit a portion of his or her restricted
stock units upon his or her retirement; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
determined that, pursuant to Section 10(c) of the Plan, the Company has the
power to amend such Agreements without the written consent of the grantee.

NOW, THEREFORE, effective as of December 10th, 2015, with respect to all
currently outstanding restricted stock units granted under the Plan, the Company
hereby amends all currently outstanding Agreements as follows:

1. The Agreements are hereby amended by replacing Section 7(b) with
Section 7(b)(i) or by adding a new Section 7(b)(i) to the Agreement as follows:

“7(b)(i) Retirement. Notwithstanding any provision herein to the contrary, if
your service relationship with the Company or any of its Subsidiaries terminates
as a result of your Retirement (as defined below), then, for the one-year period
following the date of your Retirement, the restrictions on the Restricted Stock
Units that were scheduled to lapse under the Notice of Grant shall continue to
lapse as if your employment with the Company or any of its Subsidiaries had not
terminated during such one-year period; provided, however, that no accelerated
payment with respect to any Restricted Stock Units shall occur upon the
achievement of performance goals following the date of your Retirement. Upon the
lapse of restrictions on the Restricted Stock Units on the date(s) following
your Retirement, the Company shall, promptly and within 45 days following the
date(s) of such lapse of restrictions, cause to be issued Stock registered in
your name in payment of such vested Restricted Stock Units upon receipt by the
Company of any required tax withholding;



--------------------------------------------------------------------------------

provided, however, that if you properly elected to defer the receipt of the
Stock pursuant to a non-qualified deferred compensation plan maintained by the
Company, the Stock will be issued to you pursuant to the terms of your deferral
election. For purpose of this Agreement, “Retirement” means your voluntary
separation from service (as such term is defined in Section 409A of the Internal
Revenue Code, as amended, and the regulations and guidance issued thereunder
(“Section 409A”)) after you have attained age 55 and have provided at least ten
years of service to the Company or any of its Subsidiaries.”

2. The Agreements are hereby amended by adding the following Section 2(b)(ii) to
the Agreements as follows:

“2(b)(ii) Death or Disability. Notwithstanding any provision herein to the
contrary, if your service relationship with the Company or any of its
Subsidiaries terminates as a result of your death or disability (within the
meaning of section 22(e)(3) of the Code), then, upon the date of your death or
termination of employment or service due to your disability, the restrictions on
any Restricted Stock Units that would have vested under the Notice of Grant
during the one-year period following the date of your death or termination of
employment or service shall lapse. Upon the lapse of restrictions on the
Restricted Stock Units upon your death or termination of employment or service
due to disability, the Company shall, promptly and within 45 days following the
date of such lapse of restrictions, cause to be issued Stock registered in your
name in payment of such vested Restricted Stock Units upon receipt by the
Company of any required tax withholding; provided, however, that if you properly
elected to defer the receipt of the Stock pursuant to a non-qualified deferred
compensation plan maintained by the Company, the Stock will be issued to you
pursuant to the terms of your deferral election.”

3. Any capitalized term not otherwise defined in this Omnibus Amendment shall
have the meaning ascribed to such term in the Agreements or the Plan, as
applicable.

4. This Omnibus Amendment modifies or adds only the provisions specified herein.
All other provisions of the Agreements remain in full force and effect.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, a duly authorized officer of the Company has caused this
Omnibus Amendment to be executed this 10th day of December, 2015.

 

FAIRMOUNT SANTROL HOLDINGS INC. By:   David J. Crandall ITS:   Vice President,
General Counsel and Secretary

 

3